United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          February 2, 2007

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                              No. 06-60174
                            Summary Calendar


ADEKUNLE ABOLAJI KAZEEM,

                                           Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                           Respondent.

                          --------------------
                Petition for Review of an Order of the
                      Board of Immigration Appeals
                          BIA No. A78 133 054
                          --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Adekunle    Abolaji   Kazeem     (Kazeem),    a   citizen     of    Nigeria,

petitions this court for review of the order of the Board of

Immigration Appeals (BIA) adopting and affirming the immigration

judge’s    decision   denying   his    application      for    withholding       of

removal, protection under the Convention Against Torture (CAT), and

his request for voluntary departure.              Kazeem contends that he

provided   sufficient   evidence      to   sustain     his    burden    of   proof

regarding his application for withholding of removal.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60174
                                -2-

     This court reviews “the BIA’s factual conclusion that an alien

is not eligible for withholding of [removal] only to determine

whether it is supported by substantial evidence.”   Zamora-Morel v.

I.N.S., 905 F.2d 833, 838 (5th Cir. 1990).          The substantial

evidence standard requires that the decision be affirmed unless

“the evidence compels a contrary conclusion.” Carbajal-Gonzalez v.

I.N.S., 78 F.3d 194, 197 (5th Cir. 1996); see also I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992).

     Kazeem fails to show that substantial evidence supports the

conclusion that he has suffered past persecution or will more than

likely suffer persecution if he is returned to Nigeria.      See 8

C.F.R. § 208.16(b); Majd v. Gonzales, 446 F.3d 590, 594 (5th Cir.

2006). Kazeem has abandoned the issues regarding the denial of his

applications for asylum, voluntary departure, and relief under the

CAT by failing to brief the issues in his petition for review.   See

Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).

Accordingly, Kazeem’s petition for review is DENIED.